                    Case 2:17-cv-02428-SPL Document 119 Filed 09/27/19 Page 1 of 3




            1     Melissa Robbins Coutts, Esq. (SBN 028955)
                  Devan E. Michael, Esq. (SBN 032803)
            2     McCARTHY & HOLTHUS, LLP
                  8502 E. Via de Ventura, Suite 200
            3
                  Scottsdale, Arizona 85258
            4     Telephone: (480) 302-4100
                  Facsimile: (480) 302-4101
            5     Email: mcoutts@mccarthyholthus.com
            6               dmichael@mccarthyholthus.com

            7     Attorneys for Defendant Quality Loan Service Corp.
            8
                                          UNITED STATES DISTRICT COURT
            9
          10                                     DISTRICT OF ARIZONA
          11      Pablo A. Castellanos and Judith T.             Case No. CV-17-02428-PHX-SPL
          12      Castellanos, husband and wife,

          13                            Plaintiffs,              DEFENDANT QUALITY LOAN
                   v.                                            SERVICE CORPORATION'S
          14                                                     SEPARATE STATEMENT OF FACTS
                  Encore Credit Corporation, et al.
                                                                 IN SUPPORT OF MOTION FOR
          15
                                        Defendants.              SUMMARY JUDGMENT
          16
          17
          18             Defendant Quality Loan Service Corporation (“Quality”) respectfully submits this
          19      Separate Statement of Facts in Support of its Motion for Summary Judgment.
          20             1.     In 2007, Plaintiffs executed a Promissory Note and a Deed of Trust to the
          21      real property located at 16405 S. 43rd Place, Phoenix, Arizona (the “Property”), to secure
          22      repayment of the Note. The Deed of Trust named Mortgage Electronic Registration
          23      Systems, Inc. (“MERS”) as beneficiary of the Deed of Trust. (See First Am. Compl.
          24      ¶ 12-14, 16; SPS Req. for Judicial Notice [dkt. no. 117] Ex. 1.)
          25             2.     MERS assigned the beneficial interest in the Deed of Trust to U.S. Bank,
          26      N.A., successor trustee to LaSalle Bank National Association, on behalf of the holders of

AZ-17-780242-CV
                    Case 2:17-cv-02428-SPL Document 119 Filed 09/27/19 Page 2 of 3




              1   Bear Stearns Asset Backed Securities I Trust 2007-HE3, Asset-Backed Certificates Series
              2   2007-HE3 (“U.S. Bank”). (See SPS Req. for Judicial Notice [dkt. no. 117] Ex. 2.)
              3          3.     On or about October 30, 2015, Quality Loan Service Corporation was
              4   appointed as substitute trustee under the Deed of Trust. (See First Am. Compl. ¶ 147; SPS
              5   Req. for Judicial Notice [dkt. no. 117] Ex. 3.)
              6          4.     Following plaintiffs default on the Loan, on January 15, 2016, Quality
              7   recorded a Notice of Trustee’s Sale. (See First Am. Compl. ¶ 151; SPS Req. for Judicial
              8   Notice [dkt. no. 117] Ex. 4.)
              9          5.     Quality completed a trustee’s sale of the Property on July 20, 2016, after
            10    which Quality recorded a Trustee’s Deed Upon Sale transferring title to the Property to
            11    U.S. Bank. (See SPS Req. for Judicial Notice [dkt. no. 117] Ex. 5.)
            12           6.     Plaintiffs do not contend that the signatures on any documents recorded by
            13    Quality Loan Service are forged. (Coutts Decl. Ex. E, page 130:15-132:4.)
            14           7.     Plaintiffs have no evidence that Quality had knowledge or reason to believe
            15    that U.S. Bank was not the beneficiary of the Deed of Trust. (Coutts Decl. Ex. D, page
            16    121:14-124:8.)
            17
                         RESPECTFULLY SUBMITTED this 27th day of September, 2019.
            18
            19
                                                            McCARTHY & HOLTHUS LLP
            20
            21                                              By: /s/ Melissa Robbins Coutts
            22                                                  Melissa Robbins Coutts, Esq.
                                                                Attorneys for Defendant Quality Loan
            23                                                  Service Corp.
            24
            25
            26

AZ-17-780242-CV


                                                             2
                    Case 2:17-cv-02428-SPL Document 119 Filed 09/27/19 Page 3 of 3




              1                                CERTIFICATE OF SERVICE
              2          I hereby certify that on the September 27, 2019, I electronically transmitted the
              3   foregoing document and any attachments to the U.S. District Court Clerk’s Office using the
              4   CM/ECF System for filing and service on all CM/ECF registrants.
              5          I further certify that on September 27, 2019, I served the attached documents by U.S.
              6   First Class mail on the following:
              7
                                              Judith T. Castellanos
              8                               Pablo A. Castellanos
                                              16809 S. 44th St.
              9
                                              Phoenix, AZ 85048
            10
            11                                                     /s/ Honi A. Baken
                                                                   Honi A. Baken
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26

AZ-17-780242-CV


                                                            3
